Citation Nr: 1043313	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  05-04 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995.  

This appeal arises from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In his April 2004 notice of disagreement the Veteran limited the 
issue on appeal to service connection for a left shoulder 
disorder.  

The Board of Veterans' Appeals (Board) in March 2008 remanded the 
claim to afford him a VA examination and to obtain a medical 
opinion.  A VA examination was conducted in August 2009.  His 
claim was then returned to the Board.  After reviewing the 
opinion included in the report the Board concluded an additional 
VA examination was required and another medical opinion was 
requested.  His claim was again remanded by the Board in March 
2010.  The Board ordered that copies of November 2003 and October 
2007 magnetic resonance imaging (MRI) be obtained.  VA was also 
to request the Veteran identify any additional records of post 
service treatment.  A VA examination was to again be scheduled 
and a medical opinion requested.  The Veteran failed to report 
for the scheduled VA examination.  A review of the claims folder 
reveals the November 2003 and October 2007 reports of MRI were 
already in the claims folder.  And MCA responded she had never 
treated the Veteran.  The development ordered by the Board has 
been completed to the extent possible.  Stegall v. West, 11  Vet. 
App. 268 (1998).  

The Veteran appeared and gave testimony at a videoconference 
hearing before the undersigned Acting Veterans Law Judge in 
December 2007.  


FINDINGS OF FACT

1.  October 1993 service treatment records reveal the Veteran was 
injured in a motor vehicle accident.  He was initially treated 
for his injuries at a civilian hospital.  His left shoulder 
demonstrated limited range of motion and mild edema.  Left 
shoulder contusion and abrasions was the assessment.  The Veteran 
was placed on light duty for seven days.  

2.  November 2003 MRI of the left shoulder revealed moderate 
degenerative arthritis of the acromioclavicular joint, tears of 
the anterior joint capsule, superior glenohumeral ligament, the 
anterior band of the inferior glenohumeral ligament, glenoid 
labrum, and articular surface fraying of the supraspinatus 
tendon.  

3.  The Veteran's private physician has indicated his pathology 
of the left shoulder is consistent with the events of the 1993 
motor vehicle accident as described by the Veteran.  

4.  A VA physician was unable to offer medical opinion without 
resort to speculation, as there was no documentation in the 
medical record of any left shoulder symptoms dated between 1993 
and 2003.  

5.  The Veteran reported to his private physician and to the VA 
physician that his symptoms in his right shoulder had gotten 
progressively worse since their onset in 1993.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.655 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The Veteran filed his application for service connection for a 
left shoulder disorder in September 2003.  The RO sent him a 
letter in September 2003 which explained what was still needed 
from him, what the status of his claim was, what the evidence 
must show to support his claim, and how VA could help him obtain 
evidence.  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that VCAA 
notice of requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a service connection claim.  
The RO sent the veteran a letter in October 2007 which informed 
him of his scheduled videoconference hearing and also explained 
how VA assigned disability ratings and effective dates.  

The Veteran indicated he had not been treated after service for 
his left shoulder symptoms until 2003.  He had requested records 
from his employer and private hospitals and no records were 
available.  He appeared and was examined by VA in August 2009.  
He failed to report for VA examination in July 2010.  

No further notice or assistance to the Veteran with his claim is 
necessary.  

Service Connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when they are 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Report of Medical Examination at service entrance in June 1991 
revealed his upper extremities were normal.  October 1993 service 
treatment records reveal he was injured in a motor vehicle 
accident two days previously.  Immediately after the accident he 
was treated at a civilian hospital and released.  He complained 
of pain in the shoulder.  Examination of the left shoulder 
revealed limitation of range of motion, no deformity and mild 
edema with no discoloration.  The assessment was left shoulder 
contusion.  He was given Motrin, placed on light duty for seven 
days and told to return in seven days for follow up.  March 1995 
Report of Medical Examination again revealed no abnormality of 
the upper extremities.  On his Report of Medical History he 
checked no as to a history of a painful or "trick" shoulder.  
In block 20 his history of a motor vehicle accident in November 
1993 and bruised shoulder was recorded.  

Private medical records from Dr. T. dated in October and November 
2003 includes results of a MRI of the left shoulder.  The 
November MRI revealed moderate degenerative arthritis of the 
acromioclavicular joint with bone and capsular hypertrophy.  
Tears were seen in the supraspinatus tendon, anterior joint 
capsule, anterior labral, glenoid labrum.  

Dr. T. wrote he had reviewed the findings with the Veteran and 
that his pathology was consistent was dislocation that he 
described occurred in 1993 in a motor vehicle accident.  Since 
that time it had progressively worsened due to wear and tear with 
the instability.  

In March 2004, Dr. T. wrote his findings in terms of the injury 
were indicative of an anterior type dislocation of the shoulder 
with probably repeated re-dislocations.  The diagnosis he carried 
during the 1993 motor vehicle accident was a bruise, which, in 
Dr. T.'s opinion, would not cause that result.  The details of 
the dislocation and reduction are scant as the Veteran did not 
recall the details too well.  

A November 2003 letter from the Hartford Insurance Company 
reveals the Veteran was denied long term disability insurance due 
to a dislocated shoulder.  

An October 2007 MRI revealed a mild and focally severe rotator 
cuff tendinosis.  Indications for the examination were chronic 
left shoulder pain with spontaneous dislocations.  

At his videoconference hearing in December 2007 the Veteran 
indicated he had not injured his shoulder prior to entering the 
Marine Corp.  After the motor vehicle accident he was treated at 
a civilian hospital.  His arm was placed in a sling.  He was 
placed on light duty for two weeks.  He was given Motrin by the 
corpsman.  He was employed as a police officer.  He had never 
been injured on the job or received workmen's compensation.  He 
was first treated after service in 2003.  (T3-6).  

August 2009 VA examination revealed left shoulder rotator cuff 
tendinosis, Type II SLAP tear, posterior, a Hills Sach lesion and 
degenerative joint disease of the AC joint.  

The VA physician in August 2009 stated she was unable to resolve 
the issue without resorting to speculation.  She wrote that there 
was no objective evidence of left shoulder dislocation in the 
claims folder in the years following active duty.  The first 
medical evaluation that demonstrated a current shoulder condition 
was in 2003 some 15 years after service separation.  

A June 2010 letter to the Veteran informed him he was to be 
scheduled for VA examination and of the consequences if he failed 
to report for VA examination.  VA records indicate the Veteran 
failed to report of VA examination in July 2010.  

When entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause fails to report 
for such examination, or reexamination action in accordance with 
this section shall be taken.  When a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2010).  

As this is an original claim for service connection the Board 
will adjudicate the claim based on the evidence of record.  

Generally, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999). 

The claims folder contains medical evidence of current diagnoses 
of disorders of the left shoulder in both private and VA records.  
Service treatment records include documentation of injury to the 
left shoulder in service in a motor vehicle accident in October 
1993.  The question in this instance is whether there is 
competent medical evidence linking the currently diagnosed left 
shoulder disorder to the injury sustained in service.  

There are two medical opinions of record, one from his private 
physician, Dr.T. and another from the VA physician from August 
2009.  

As to Dr. T.'s statements he indicated the current pathology was 
consistent with the injury described by the Veteran as occurring 
in 1993.  

The VA physician found insufficient documentation to support 
rendering an opinion.  We note one factual error in her written 
statement. She indicated it was 15 years from his separation from 
the service to the 2003 diagnosis of left shoulder pathology.  In 
fact there is only a period of ten years between the motor 
vehicle accident in October 1993 and the 2003 MRI, and eight 
years elapsed after his separation from the service and the 2003 
MRI.  

Dr. T. has indicated the pathology of the left shoulder reveals 
repeated dislocations over time.  In his later statement in March 
2004 Dr. T. noted the diagnosis in the service record of a bruise 
was not evidence of a dislocation.  In weighing the evidence the 
Board has noted two significant factors.  One, the first 
treatment for the shoulder injury took place not at a service 
medical facility but at a civilian hospital.  The nature and 
diagnosis of the original injury on the date of the motor vehicle 
accident is not in the claims folder.  Two days after the 
accident the Veteran had not only a bruise or contusion, but 
limited range of motion and edema.  Those symptoms are not 
inconsistent with post reduction of a shoulder dislocation.  If 
the Veteran did dislocate his shoulder as a result of the motor 
vehicle accident it is only reasonable to conclude it would have 
been treated immediately.  The second factor was the length of 
light duty, seven days, and the order to return to be seen again 
after the seven day period.  

In addition, there were no tests of stability of the shoulder 
recorded in the service treatment records.  There is nothing in 
the service record which would clearly rule out that the Veteran 
dislocated his left shoulder in the motor vehicle accident.  

The Board notes that, at service separation, no disorder was 
found of the upper extremities and the Veteran did not report 
having history of a trick shoulder.  He did however mention the 
bruise to his left shoulder when asked if he had any other 
injuries.  

The pivotal issue is whether the statements of the Veteran to his 
physicians that he had worsening symptoms since the injury in 
service are credible.  The Board has found no inconsistent 
statements that would indicate the Veteran has been anything 
other than truthful in giving his testimony and in his reports of 
history to physicians.  While there is no documentation of any 
post service treatment there is also no documentation of any 
intervening post service injury to the left shoulder.  His 
reports of continuity of symptomatology from the date of the 
injury are credible and of great weight.  They are also 
consistent with the conclusion of Dr. T. that the Veteran had 
repeated dislocations over time.  

The Veteran testified he was given a sling for his shoulder and 
two weeks light duty.  That would be consistent with a more 
severe injury than mere bruising.  The Board has also noted the 
Veteran was not seen or treated in service by a physician and no 
orthopedic evaluation is of record.  The October 1993 note was 
recorded by a clinical assistant.  

The other factor to be considered is the severity of the left 
shoulder pathology seen in November 2003, which Dr.T indicated 
was consistent with injury described as occurring in 1993.  The 
MRI revealed multiple tears and moderate arthritis.  Clearly, the 
pathology seen as noted by D.T. was of more than a recent acute 
injury.  The Board has concluded there is competent medical 
evidence linking the current pathology of the left shoulder to 
the injury in service.  

As the evidence includes a current diagnosis of a left shoulder 
disorder which a competent medical professional has found 
consistent with injuries sustained in service, the evidence 
supports the grant of service connection for a left shoulder 
disorder.  


ORDER

Service connection for left shoulder disorder is granted.  




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


